Citation Nr: 1418738	
Decision Date: 04/28/14    Archive Date: 05/06/14	

DOCKET NO.  08-35 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to an evaluation in excess of 10 percent for the residuals of a closed head injury, with headaches and dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to September 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2005 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

At one point during the course of the current appeal, the Veteran attempted to change his representation from the Disabled American Veterans to a private attorney.  However, the Veteran was subsequently advised that the attorney in question was not accredited to represent claimants in claims before the VA.  The Board notes that, in November 2013, the Veteran offered testimony before the undersigned Veterans Law Judge via a videoconference hearing with the RO in New Orleans, Louisiana.  Significantly, at the time of that hearing, the Veteran was represented by, and accepted representation by, the Disabled American Veterans.  Under the circumstances, the Board is of the opinion that the Veteran is, in fact, represented by the Disabled American Veterans for purposes of this appeal.

This case was previously before the Board in November 2012, at which time it was remanded in order that the Veteran might be afforded the aforementioned hearing.  That hearing having been accomplished, the case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

A review of the record in this case raises some question as to the current severity of the Veteran's service-connected posttraumatic stress disorder (PTSD) and residuals of closed head (traumatic brain) injury (TBI), which symptoms may be attributed to which service-connected disability, and whether the examinations are adequate.  Accordingly, remand is required for a comprehensive examination.

At an August 2005 VA TBI examination, the Veteran denied any sensitivity to light and/or sound.  The diagnosis noted was chronic daily headache, most likely tension in nature. At an August 2007 VA PTSD examination, the Veteran's affect and mood were described as normal.  Communication was within normal limits, as were speech and concentration.  According to the examiner, the Veteran's thought processes were appropriate, and his judgment was unimpaired.  Abstract thinking was within normal limits, as was the Veteran's memory, and there was no evidence of any behavioral, cognitive, social, affective, or somatic symptomatology attributable to posttraumatic stress disorder.  Significantly, at the time of that examination, the Global Assessment of Functioning Score assigned was 70.

At a July 2008 VA TBI examination, there was a history of mild memory impairment.  Moreover, the Veteran denied any history of cognitive problems.  In contrast to the August 2005 examination, however, the Veteran reported difficulty with night driving due to bright lights, as well as an aggravation of his headaches by "lights and noise." The Veteran reported that he could not "do anything due to headaches," which occurred daily, and which lasted from 30 minutes to an hour.  However, during the course of that same examination, the Veteran indicated that he was working full time as a corrections officer.

At a February 2009 VA psychiatric examination, the diagnoses included PTSD, mood disorder, mild cognitive disorder, and personality disorder, with a Global Assessment of Functioning Score of 65.  Significantly, in the opinion of the examiner, the Veteran's condition based on available data was no worse than it had been measured in the past.  Moreover, the Veteran was uncooperative, secretive, and irritable during the course of the psychiatric interview.  According to the examiner, the TBI screening which had been performed was "inconclusive," because that the examiner was skeptical regarding the Veteran's cooperativeness.  It was the examiner's opinion that the Veteran's cognitive impairment was "mild at most," and that his main problem had to do with his anger and moodiness, which were separate issues from his PTSD and cognitive disorder.

At a March 2013 VA TBI examination, it was noted that the Veteran's subjective symptoms of memory impairment were not a residual of his traumatic brain injury.  Further noted was that the Veteran's complaints of increased irritability, as well as verbal and physical aggression, were most likely related to his mental health/PTSD issues, and not residuals of his TBI.  

Based on the aforementioned, it is clear that the Veteran's service-connected posttraumatic stress disorder and residuals of traumatic brain injury are, in fact, "intertwined."  There is considerable ambiguity as to what, if any, symptomatology is attributable to the Veteran's PTSD, as opposed to his residuals of a TBI.  The Veteran's most recent VA evaluations for his service-connected TBI have been conducted by nurse practitioners, and not physicians.  Moreover, based on the evidence of record, it would appear that the Veteran last underwent a VA examination regarding his PTSD in February 2009, more than five years ago, while his most recent evaluation for TBI was undertaken in March 2012, more than two years ago.  Under the circumstances, the Board is of the opinion that additional, more contemporaneous VA examinations would be appropriate prior to a final adjudication of the Veteran's claims for increased ratings.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is once again REMANED to the AMC/RO for the following actions:

1.  Any pertinent VA or other private inpatient or outpatient treatment records, subsequent to July 2012, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.

2.  After any additional records are associated with the claims file, the Veteran should be afforded additional VA psychiatric and traumatic brain injury examinations in order to more accurately determine the current severity of his service-connected PTSD and residuals of a TBI.  The entire claims file (i.e., both the paper and electronic claims files) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  

These examinations should be conducted by a psychiatrist or other similar neurological/psychiatric specialist who has not heretofore seen or examined the Veteran.  Moreover, the traumatic brain injury examination should be conducted in compliance with the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045 which became effective in October 2008.  
Following completion of the psychiatric and traumatic brain injury examinations, the examiner should, to the extent possible, attempt to differentiate symptomatology due solely to the Veteran's service-connected PTSD from that more appropriately attributable to his TBI.  Moreover, to the extent possible, the examiner should attempt to reconcile inconsistencies in the record regarding the severity of the Veteran's PTSD and his residuals of TBI.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



